y | [ C Early Disclosure

International
Finance

Corporation
World Bank Group

Disclaimer

Through this Early Disclosure, IFC provides access, early in the environmental and social assessment process, to this draft
Environmental and Social Impact Assessment (ESIA). This ESIA has been prepared by the client and should not be taken
as an indication that IFC has completed its review of the potential investment. The purpose of this Early Disclosure is to
enhance the transparency of IFC’s activities with reference to those projects or investments with potential significant
adverse environmental and social risks and/or impacts. Any project documentation or data included or attached herein has
been prepared and authorized for public release by the client.

The disclosure of this ESIA should not be construed as presuming the outcome of IFC’s review of the potential investment
or the decision of its Board of Directors. An updated version of the ESIA reviewed by IFC may be disclosed at a later stage.
In addition, prior to any consideration of the investment by IFC’s Board of Directors, the Summary of Investment
Information (SII) and the Environmental and Social Review Summary (ESRS) would be disclosed at least 60 days in
advance.

Project Identificatioi

Country: Project Name: Project No.:
Mozambique Portucel Moz 32522
Region: Provisional Environment and Social
Sub-Saharan Africa Category:
A - Significant
Dept /Div.: Company Name:
CMGAF - Gbl Ind, Manufact, Agribus & Services/Agri & Portucel Mocambique

Forestry-Global MAS
Project Business Sector:
A-DB - Plantation Forests

Description of the Project:
IFC’s proposed investment is to participate in the first phase of an ongoing greenfield eucalypts
plantation project in Zambezia and Manica Provinces of Mozambique. This phase is estimated to cost
up to $131 million, for which IFC would provide up to $25 million in equity. The proposed IFC
investment will support the planting of up to 53,350 ha over the next three years and set the stage for a
Phase-II investment.

These plantation areas fall within the 43 concessions, known as DUATSs (“direito de uso e
aproveitamento da terra” or land-use rights), totaling some 356,000 ha, granted to Portucel by the
Mozambican government following a public consultation process in 2009. The Portucel investment was
first approved in December 2009 by the Council of Ministers under Internal Resolution No. 7/2009.
The purpose of the proposed project is for Portucel to build its capacity and test its forestry model in

Project ID 32522

Early Disclosure
8/19/2014 1:48:46 PM
0.1

‘Strictly Confidential

Page 1

Mozambique including its ability to effectively engage communities and foster sustainable
levelopment.

Successful implementation of this first phase could result in a full-scale integrated industrial project
including the establishment of an estimated additional 191,000 ha of plantations, construction of a
million metric ton pulp mill and biomass power complex, and a port terminal in one of the Provinces. A
lecision about the precise location of the pulp mill and the ancillary installations will be taken during

e first phase. Any such facilities and the full-scale afforestation project fall beyond the scope of the
urrent IFC environmental and social review process and would necessitate additional E&S review and
lemonstrated compliance with applicable laws and IFC Performance Standards.

eg

IFC will publish its own Environment & Social Review Summary at a later date.

Client’s Contact Information:

Portucel Mozambique and its environmental and social impact consultants, Impacto Lda., have made the full
Environmental and Social Impact Reports available to the general public in Portuguese for the disclosure and public
consultation phase regarding Portucel Mozambique's proposed forestry projects in Zambézia and Manica Provinces of
Mozambique.

The complete draft reports in Portuguese are available via the following link:
http://www.impacto.co.mz/relatorios.html.

Please note that these are draft versions for purposes of public consultation, and they might be modified in their final
versions.

Attached are the two draft Non-Technical ESIA Summaries Translated into English.

Portucel Mozambique contacts are as follows:

Dar-es-Salaam Street,

347-Maputo — Mozambique

Tel: +258-21483645/6/7

Fax: +258-21489595

Pedro Moura: Administrator

E-mail: pedro.moura@portucelsoporcel.com

Approval Sta

LESS Initiate Review - Cleared by David Campbell Gibson at 8/25/2014 4:30:09 PM.

Comment : This amendment to the Early Disclosure provides copies of the English translation of the Non-
Technical ESTA Summaries for Manica and Zambezia which have been approved for disclosure by client..

CESI Sector Leader Clear - Cleared by Jeremy Ansell at 8/25/2014 4:47:09 PM.

Comment : This is the notification of the availability of the English translations of the Non-technical summaries of
the ESIA; LESS reports actual attachemnts will be uploaded manually..

z Project 1D 32522
Giitem | -atoatis Lanza EM
on 192014 1
0.1 Siriely Confidential

Page 2

CESI Manager Approve - Approved by Robin L. Sandenburgh at 8/25/2014 5:12:30 PM.
Comment : Please make changes as per email 8/20/14.

CRU Approve - Approved by Ari Garscadden at 8/26/2014 11:17:55 AM.

Comment : Revision - Client clearance obtained and in compliance (AG).

z Project ID 32522

= appa 6PM
on 2014 1

Ou Sirietly Confidential

Page 3
